DETAILED ACTION

This action is in response to communications: Preliminary-Amendment filed January 6, 2021.

Claims 1-20 are pending in this case.  No claims have been newly amended, added or cancelled.  This action is made Non-Final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on October 29, 2020, January 28, 2021, and May 4, 2021 were filed on/after the mailing date of the application on October 29, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1-4, 7-12, 14-17, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, and 15-17 of U.S. Patent No. 10,825,127. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/083,588  
1
2
3
4
7
8
9
10
U.S. Patent #10,825,127  
1
2
3
1
4
5
6
7


Present Application #17/083,588  
11
12
14
15
16
17
19
20
U.S. Patent #10,825,127  
9 & 10
9
10
15
2 & 3
15
16
17


Present Application #17/083,588  Claim 1
U.S. Patent #10,825,127  Claim 1
A graphics processing unit to perform computations associated with a neural network, the graphics processing unit comprising:

A graphics processing unit to perform computations associated with a neural network, the graphics processing unit comprising:
a compute unit including a hardware logic unit having dynamic precision fixed-point logic, the compute unit to:
compute unit including a hardware logic unit having dynamic precision fixed-point logic, the compute unit to:
receive a floating-point tensor;
receive a set of dynamic fixed-point tensors;

compute, via the dynamic precision fixed-point logic, a right-shift value using an absolute maximum value within the set of dynamic fixed-point tensors and a dynamic range of the set of dynamic fixed-point tensors;

right-shift data values within the set of dynamic fixed-point tensors based on the right-shift value;

increment a shared exponent associated with the set of dynamic fixed-point tensors based on the right-shift value;
quantize elements of the floating-point tensor to convert the floating-point tensor into a dynamic fixed-point tensor;

perform a compute operation on at least the dynamic fixed-point tensor; and
perform a compute operation on the set of dynamic fixed-point tensors; and
generate an output tensor via the compute operation.
generate an output tensor via the compute operation on the set of dynamic fixed-point tensors.


Claim 1 of the present invention differs from claim 1 of the patent application in that claim 1 of the present invention is broader in scope than that of claim 1 of the patent application, thus encompasses that of the patent application, where “quantize elements of the floating-point tensor to convert the floating-point tensor into a dynamic fixed-point tensor” as recited in the present application is a broader version of “compute, via the dynamic precision fixed-point logic, a right-shift value using an absolute maximum value within the set of dynamic fixed-point tensors and a dynamic range of the set of dynamic fixed-point tensors; right-shift data values within the set of dynamic fixed-point tensors based on the right-shift value; increment a shared exponent associated with the set of dynamic fixed-point tensors based on the right-shift value” as recited in the patent application, as noted in claim 4 below.

Present Application #17/083,588  Claim 2
U.S. Patent #10,825,127  Claim 2
The graphics processing unit as in claim 1, 
The graphics processing unit as in claim 1,
the dynamic precision fixed-point logic of the compute unit including an integer compute unit including a multiplier, an adder, an accumulator, a shifter, and a register.
the dynamic precision fixed-point logic of the compute unit including an integer compute unit including a multiplier, an adder, an accumulator, a shifter, and a register.



U.S. Patent #10,825,127  Claim 3
The graphics processing unit as in claim 2, wherein 
The graphics processing unit as in claim 2, wherein
the register is to store a shared exponent associated with the dynamic fixed-point tensor, and the shared exponent is shared by elements of the dynamic fixed-point tensor.
register is to store the shared exponent associated with the set of dynamic fixed-point tensors.


Present Application #17/083,588  Claim 4
U.S. Patent #10,825,127  Claim 1
The graphics processing unit as in claim 3, wherein 
A graphics processing unit to perform computations associated with a neural network, the graphics processing unit comprising…
to quantize an element of the floating-point tensor, the compute unit is to:

compute, via the dynamic precision fixed-point logic, a right-shift value based on a difference between an exponent value of the element of the floating-point tensor and the exponent value of an absolute maximum value of the floating-point tensor; and
…compute, via the dynamic precision fixed-point logic, a right-shift value using an absolute maximum value within the set of dynamic fixed-point tensors and a dynamic range of the set of dynamic fixed-point tensors;
right-shift a mantissa of the element based on the right-shift value to generate a magnitude integer.
right-shift data values within the set of dynamic fixed-point tensors based on the right-shift value…


Present Application #17/083,588  Claim 7
U.S. Patent #10,825,127  Claim 4
The graphics processing unit as in claim 1, the compute unit further to:
The graphics processing unit as in claim 1, the compute unit further to:
determine whether a leading zero count of an absolute maximum value of the output tensor is above a threshold; and
determine whether a leading zero count of the absolute maximum value of the output tensor is above a threshold; and
adjust a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.
adjust a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.


Present Application #17/083,588  Claim 8
U.S. Patent #10,825,127  Claim 5
The graphics processing unit as in claim 7, wherein 
The graphics processing unit as in claim 4, wherein
to adjust the precision associated with the output tensor includes to adjust a right-shift value within a right-shift counter and adjust a shared exponent for the output tensor.
to adjust the precision associated with the output tensor includes to adjust a right-shift value within a right-shift counter and adjust a shared exponent for the output tensor.



U.S. Patent #10,825,127  Claim 6
The graphics processing unit as in claim 7, wherein 
The graphics processing unit as in claim 4, wherein
to adjust the precision associated with the output tensor includes to increase a right-shift value within a right-shift counter and increment a shared exponent in response to determination that the leading zero count is above the threshold.
to adjust the precision associated with the output tensor includes to increase a right-shift value within a right-shift counter and increment a shared exponent in response to determination that the leading zero count is above the threshold.


Present Application #17/083,588  Claim 10
U.S. Patent #10,825,127  Claim 7
The graphics processing unit as in claim 7, wherein 
The graphics processing unit as in claim 4, wherein
to adjust the precision associated with the output tensor includes to decrease a right-shift value within a right-shift counter and decrement a shared exponent in response to determination that the leading zero count is below the threshold.
to adjust the precision associated with the output tensor includes to decrease a right-shift value within a right-shift counter and decrement a shared exponent in response to determination that the leading zero count is below the threshold.


Present Application #17/083,588  Claim 11
U.S. Patent #10,825,127  Claims 9 and 10
A method comprising:
A method comprising:
receiving a floating-point tensor;
receiving a set of dynamic fixed-point tensors;

computing a right-shift value using an absolute maximum value within the set of dynamic fixed-point tensors and a dynamic range of the set of dynamic fixed-point tensors;

right-shifting data values within the set of dynamic fixed-point tensors;

incrementing a shared exponent associated with the set of dynamic fixed-point tensors based on an amount of right-shift applied to the data values within the set of dynamic fixed-point tensors; and
quantizing elements of the floating-point tensor to convert the floating-point tensor into a dynamic fixed-point tensor;

performing a compute operation on at least the dynamic fixed-point tensor; and
performing a compute operation on the set of dynamic fixed-point tensors
generating an output tensor via the compute operation.
generating an output tensor via the compute operation on the set of dynamic fixed-point tensors (claim 10).


Claim 11 of the present invention differs from claims 9 and 10 of the patent application in that claim 11 of the present invention is broader in scope than that of claims 9 and 10 of the patent application, thus encompasses that of the patent application, where “quantize elements of the floating-point tensor to convert the floating-point tensor into a dynamic fixed-point tensor” as recited in the present application is a broader version of “compute, via the dynamic precision fixed-point logic, a right-shift value using an absolute maximum value within the set of dynamic fixed-point tensors and a dynamic range of the set of dynamic fixed-point tensors; right-shift data values within the set of dynamic fixed-point tensors based on the right-shift value; increment a shared exponent associated with the set of dynamic fixed-point tensors based on the right-shift value” as recited in the patent application, as noted in claim 12 below.

Present Application #17/083,588  Claim 12
U.S. Patent #10,825,127  Claim 9
The method as in claim 11, wherein quantizing an element of the floating-point tensor includes:
A method comprising…
computing a right-shift value based on a difference between an exponent value of an element of the floating-point tensor and the exponent value of an absolute maximum value of the floating-point tensor;
…computing a right-shift value using an absolute maximum value within the set of dynamic fixed-point tensors and a dynamic range of the set of dynamic fixed-point tensors;
right-shifting a mantissa of the element based on the right-shift value to generate a magnitude integer; and
right-shifting data values within the set of dynamic fixed-point tensors;
storing an implicit leading bit of the mantissa as an explicit bit within the magnitude integer.
incrementing a shared exponent associated with the set of dynamic fixed-point tensors based on an amount of right-shift applied to the data values within the set of dynamic fixed-point tensors…


Present Application #17/083,588  Claim 14
U.S. Patent #10,825,127  Claim 10	

The method as in claim 9, wherein performing the compute operation on the set of dynamic fixed-point tensors includes:
determining whether a leading zero count of an absolute maximum value of the output tensor is above a threshold; and
…determining whether a leading zero count of the absolute maximum value of the output tensor is above a threshold; and
adjusting a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.
adjusting a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.


Present Application #17/083,588  Claim 15
U.S. Patent #10,825,127  Claim 15
A data processing system comprising:
A data processing system comprising:
a memory to store a set of dynamic fixed-point tensors; and 
a memory to store a set of dynamic fixed-point tensors; and
one or more processors including at least one graphics processor, the at least one graphics processor including a compute unit including a hardware logic unit having dynamic precision fixed-point logic, the compute unit to:
one or more processors including at least one graphics processor, the at least one graphics processor including a compute unit including a hardware logic unit having dynamic precision fixed-point logic, the compute unit to: 
receive a floating-point tensor;
receive a set of dynamic fixed-point tensors;

compute, via the dynamic precision fixed-point logic, a right-shift value using an absolute maximum value within the set of dynamic fixed-point tensors and a dynamic range of the set of dynamic fixed-point tensors;

right-shift data values within the set of dynamic fixed-point tensors based on the right-shift value;

increment a shared exponent associated with the set of dynamic fixed-point tensors based on the right-shift value;
quantize elements of the floating-point tensor to convert the floating-point tensor into a dynamic fixed-point tensor;

perform a compute operation on at least the dynamic fixed-point tensor; and
perform a compute operation on the set of dynamic fixed-point tensors; and
generate an output tensor via the compute operation.
generate an output tensor via the compute operation on the set of dynamic fixed-point tensors.




Claim 16 of the present invention is similar to claims 2 and 3 combined, which is similar to claims 2 and 3 of the patent application combined as noted in the tables above.

Present Application #17/083,588  Claim 17
U.S. Patent #10,825,127  Claim 15
The data processing system as in claim 16, wherein to quantize an element of the floating-point tensor, the compute unit is to:
A data processing system comprising…
compute, via the dynamic precision fixed-point logic, a right-shift value based on a difference between an exponent value of the element of the floating-point tensor and the exponent value of an absolute maximum value of the floating-point tensor;
… compute, via the dynamic precision fixed-point logic, a right-shift value using an absolute maximum value within the set of dynamic fixed-point tensors and a dynamic range of the set of dynamic fixed-point tensors;
right-shift a mantissa of the element based on the right-shift value to generate a magnitude integer; and
right-shift data values within the set of dynamic fixed-point tensors based on the right-shift value;
store an implicit leading bit of the mantissa is stored as an explicit bit within the magnitude integer.
increment a shared exponent associated with the set of dynamic fixed-point tensors based on the right-shift value…



U.S. Patent #10,825,127  Claim 16	
The data processing system as in claim 15, the compute unit further to:
The data processing system as in claim 15, the compute unit further to:
determine whether a leading zero count of an absolute maximum value of the output tensor is above a threshold; and
determine whether a leading zero count of the absolute maximum value of the output tensor is above a threshold; and
adjust a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.
adjust a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.


Present Application #17/083,588  Claim 20
U.S. Patent #10,825,127  Claim 17
The data processing system as in claim 19, wherein
The data processing system as in claim 16, wherein
to adjust the precision associated with the output tensor includes to adjust a right-shift value within a right-shift counter and adjust a shared exponent for the output tensor.
to adjust the precision associated with the output tensor includes to adjust a right-shift value within a right-shift counter and adjust a shared exponent for the output tensor.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dourbal (US 2014/0181171) in view of Wu et al. (US 2018/0197267) and Lin et al. (US 10,373,050).

As to claim 15, Dourbal discloses a data processing system (Figure 1, system 1, further described in Figure 2) comprising: a memory to store a set of dynamic fixed-point tensors; one or more processors, the at least one processor including a compute unit including a hardware logic unit having dynamic precision fixed-point logic (Figure 2, where it is well known a system typically includes at least one memory and processor (see below)), the compute unit to: receive a floating-point tensor (Figure 1 illustrates input for original tensor, where [0432] notes input for original tensor receives current values of the elements of the original tensor, [0429] notes elements of the tensor may be floating point numbers, also Figure 2, input 21, where [0435] notes input 21 of the precision converter 5 is the input for the original tensor); quantize elements of the floating-point tensor to convert the floating-point tensor into a dynamic fixed-point tensor (Figure 2, precision converter 5, where [0435] notes input 21 of the precision converter 5 is the input for the original tensor and input 22 of the precision converter is the input for precision values of the system, [0434] notes precision converter 5 for converting tensor elements to desired precision, e.g. fixed point); perform a compute operation on at least the dynamic fixed-point tensor (Figure 2, means for factoring comprising factorizing unit 6; means for multiplying the kernel by the vector comprising multiplier set 7 and recirculator 8; means for summating the elements and the sums of the elements of the matrix comprising reducer 9, summator 11 and positioner 12, where [0434] notes factorizing unit 6 building the kernel and the commutator, multiplier set 7 performing all component multiplication operations, recirculator 8 storing and moving results of the component multiplication operations, reducer 9 building a pattern set and adjusting pattern delays and number of channels (see Figure 3 and associated text), summator 11 and positioner 12 together defining indices and positions of the elements or the sums of the elements utilized in composing the resulting tensor); and generate an output tensor via the compute operation (Figure 1 illustrates output for resulting tensor, also Figure 2, result extractor 13, where [0434] notes result extractor 13 forming the resulting tensor, see Figures 4-14).

Dourbal differs from the invention defined in claim 15 in that Dourbal does not specifically express its data processing system comprising: “a memory to store a set of dynamic fixed-point tensors; and one or more processors.”  However, it is well known in the art for data processing systems to include at least one memory for storing data and/or instructions related to a process and at least one processor for executing the data and instructions to perform the process, thus yielding predictable results without changing the scope of the invention.  

Dourbal also differs from the invention defined in claim 15 in that Dourbal does not disclose “one or more processors including at least one graphics processor, the at least one graphics processor including a compute unit including a hardware logic unit having dynamic precision fixed-point logic…

Wu et al. disclose one or more processors including at least one graphics processor (e.g. Figure 1B, graphics processing units (GPUs) 120, 122, 124, and 126), the at least one graphics processor including a compute unit (e.g. engine, [0055]).  

Wu et al. disclose its graphics processing units for performing matrix multiplications, e.g. tensor matrix multiplication ([0023] and [0024]), as Dourbal discloses its system for performing tensor matrix multiplication, therefore would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dourbal’s data processing system to further comprise a graphics processing unit to include the components as outlined in Figure 2 of Dourbal for performing the tensor matrix multiplication process as noted above, as graphics processing units are well known in the art for faster and more efficient processing, thus enhancing the performance of the system. 

Lastly, as noted above, Dourbal discloses a precision convertor for converting tensor elements, but does not express to “quantize elements.”  

However, Lin et al. disclose quantize elements of the floating-point to convert the floating-point into a dynamic fixed-point (column 4, lines 32-36, see column 9, lines 29 thru column 14, lines 29).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Dourbal modified with Wu et al.’s method of converting floating point tensors to fixed point tensors with Lin et al.’s method of quantizing to decrease complexity of hardware and/or software implementations (see column 9, lines 42-51 of Lin et al.).
 
Claims 1 and 11 are similar in scope to claim 15 above, and are therefore rejected under similar rationale.

As to claims 2, 3, and 16, Dourbal modified with Wu et al. and Lin et al. disclose the dynamic precision fixed-point logic of the compute unit includes an integer compute unit, the integer compute unit (Dourbal, Figure 2) including a multiplier (Dourbal, e.g. multiplier set 7, where [0434] notes multiplier set 7 performing all component multiplication operations), an adder (Dourbal, e.g. summator 11, where [0434] notes summator 11 summating elements), an accumulator (Dourbal, e.g. recirculator 8, [0434] notes recirculator 8 storing and moving results of the component multiplication operations and the results of the summation operations), a shifter (Dourbal, e.g. positioner 12, where [0434] notes positioner 12 defining indices and positions of the elements), and a register (Dourbal, e.g. recirculator 8, [0434] notes recirculator 8 storing and moving results of the component multiplication operations and the results of the summation operations), wherein the register is to store a shared exponent associated with the dynamic fixed-point tensor, and the shared exponent is shared by elements of the dynamic fixed-point tensor (Dourbal, e.g. recirculator 8, [0434] notes recirculator 8 storing and moving results of the component multiplication operations and the results of the summation operations; modified with Lin, column 15, lines 24-29 and column 16, lines 7-14 notes registers as means for storage).

Allowable Subject Matter

Claims 4, 7-10, 12, 14, 17, 19, and 20 would be allowable if rewritten to overcome the Double Patenting rejection above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5, 6, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest, singly or combined, the limitations of dependent claims 4, 7, 12, 14, 17 and 19.  Claims 5 and 6 are indicated allowable for depending upon indicated allowable claim 4; claims 8-10 are indicated allowable for depending upon indicated allowable claim 7; claim 13 is indicated allowable for depending upon indicated allowable claim 12; claim 18 is indicated allowable for depending upon indicated allowable claim 17; claim 20 is indicated allowable for depending upon indicated allowable claim 19.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612